UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4554



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MICHAEL ANTONIO GALLOWAY, a/k/a Yoda,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:06-cr-00309-WLO)


Submitted:   January 24, 2008           Decided:    February 12, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George E. Crump, III, Rockingham, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, Sandra J. Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A jury convicted Michael Galloway of three counts of

distribution of cocaine base (“crack”), in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(B) (2000).           The district court sentenced

Galloway   to   concurrent   240-month   sentences.   Galloway   timely

appealed, challenging the sufficiency of the evidence as to one

conviction and the admission of evidence under Fed. R. Evid.

404(b).    Finding no error, we affirm.

            Galloway first contends the evidence was insufficient to

support his conviction for Count One, which alleged he distributed

crack on or about March 6, 2006.    The jury’s verdict must be upheld

on appeal if there is substantial evidence in the record to support

it.   See Glasser v. United States, 315 U.S. 60, 80 (1942).      Viewing

the evidence in the light most favorable to the Government and

assuming the jury resolved all contradictions in the Government’s

favor, see United States v. Romer, 148 F.3d 359, 364 (4th Cir.

1998), we conclude a reasonable finder of fact could accept the

evidence presented at trial as adequate and sufficient to establish

Galloway guilty beyond a reasonable doubt on the first count.        See

United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en

banc).

            Second, Galloway contends the testimony of a witness who

claimed he observed Galloway distribute marijuana on a date not

alleged in the indictment was admitted by the district court in


                                 - 2 -
violation of Fed. R. Evid. 404(b).        Rule 404(b) only applies to

acts extrinsic to the crime charged; when evidence is admitted “as

to acts intrinsic to the crime charged, and is not admitted solely

to demonstrate bad character, it is admissible.”       United States v.

Chin, 83 F.3d 83, 88 (4th Cir. 1996).      In light of this principle,

we conclude the district court did not abuse its discretion in

admitting this testimony.     See United States v. Williams, 445 F.3d

724, 732 (4th Cir.), cert. denied, 127 S. Ct. 314 (2006) (holding

abuse of discretion only occurs when trial court acted arbitrarily

or irrationally in admitting evidence).

          Accordingly,   we    affirm    Galloway’s   convictions.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               AFFIRMED




                                 - 3 -